IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TROY MOORE,                               : No. 201 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of January, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.